DETAILED ACTION
Claim Interpretation
Claim 20 has been analyzed under 35 USC § 101. Paragraphs 90 of the specifications disclose “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”. Therefore, claim 20 is not to be construed as being transitory signals and is eligible under 35 USC § 101.

Allowable Subject Matter
Claims 1-3, 7-16 and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claims 15 and 20, the prior art of record, alone or in combination, fails to teach at least “sampling words in the one or more arbitrary paragraphs based on a combination of Term Frequency (TF) to measure how frequently each of the relevant words occur in the one or more arbitrary paragraphs, and Inverse Document Frequency (IDF) to measure an importance for each of the relevant words; expanding the relevant words using word embedding distance, ontology information, or multi-part analogies; and mapping the expanded words to concepts for inclusion into the domain-specific vocabulary, wherein concept disambiguation is performed to ensure that incorrect concepts are not included into the domain-specific vocabulary.”
At best, Al Hasan et al (US 20190034416) teaches in ¶36 the bidirectional RNN architecture follows an RNN encoder-decoder approach where two RNNs are used to encode a source sentence in order to capture the contextual properties of the words in a sentence in both forward and backward directions; and then one RNN is used as a decoder to generate a target sentence. In some embodiments, 
	At best, Kanigsberg et al (US 20080294624) teaches in ¶65 term frequency-inverse document frequency (tf-idf) weighting measures how important a word is to a document in a collection or corpus, with the importance increasing proportionally to the number of times a word appears in the document offset by the frequency of the word in the corpus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN KY/Primary Examiner, Art Unit 2669